DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “the opening of the waste liquid holding portion,” but to that point, no such opening has been recited, and thus it is unclear as to what “the opening” refers. Further, the claims recite “the end of the discharge side of the tube,” but to that point, no such end has been recited, and thus it is unclear as to what “the end” refers. Clarification is required.
Because claims 2-4, 10 and 11 depend from claim 1, they are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-4, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (2008/0106572).

Regarding claims 1 and 14,Yoshino teaches a liquid ejection apparatus and method comprising: 
a liquid ejection head (fig. 1, item 30a) that ejects a liquid; 
a discharge portion (fig. 3, item 25a) that discharges a waste liquid from the liquid ejection head (see figs. 1, 3, 10); 
a waste liquid holding portion (figs. 1, 10, item 1142) which is capable of holding the waste liquid ([0202]) that is provided around the discharge portion (note that “provided around” could mean almost anything); 
a tube (fig. 10, item 25) provided inside the opening (see 112 rejection) of the waste liquid holding portion (compare figs. 1, 10, note that waste ink holding unit 1142 is necessarily disposed within a larger container of the printer into which the housing 1141 is inserted) that supplies the waste liquid from the liquid ejection head to the discharge portion (compare figs. 3, 10, note that tube 25 supplies waste liquid to discharge portion 25a), with the end of the discharge side of the tube arranged inside the opening of the waste liquid holding portion (see 112 rejection);
a waste liquid container (fig. 10, item 1141) that is capable of containing the waste liquid (see fig. 10); and 
a mounting portion (fig. 10, item 1142 and the rest of the bay into which the waste liquid container 1141 is inserted) on which the discharge portion and the waste liquid holding portion are provided and the waste liquid container is mounted (see fig. 10), wherein the waste liquid container is detachable from the mounting portion (see fig. 10, note arrows W1, W2), the waste liquid container has 
a wiping portion (fig. 10, item 1144) that moves while being in contact with the waste liquid holding portion in accordance with a detaching operation from the mounting portion, and at least a part of the wiping portion is located on a rear side from the .

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the claimed device, but the amendments fail to distinguish the invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853